16‐2334‐cr 
United States v. Familetti 
 
                          United States Court of Appeals
                              for the Second Circuit
                                          
                                  AUGUST TERM 2017 
                                    No. 16‐2334‐cr 
                                            
                                            
                             UNITED STATES OF AMERICA, 
                                      Appellee, 
                                            
                                          v. 
                                            
                 CHARLES FAMILETTI, JR., AKA CHARLES FAMILETTI, 
                                 Defendant‐Appellant. 
                                            
                                            
                              ARGUED: OCTOBER 23, 2017 
                            DECIDED: DECEMBER 20, 2017 
                                            
                                            
       Before:       JACOBS, SACK, and PARKER, Circuit Judges. 
        
       Charles Familetti appeals from the judgment of the United States District 
Court for the Southern District of New York, sentencing him to 15 years in prison 
for attempted sex trafficking of a minor and the possession, distribution, and 
transportation of child pornography.    Familetti challenges his conviction on 
grounds that he was in custody and that the police elicited his offer to cooperate 
in the investigation as the opening gambit in a two‐step evasion of the Miranda 
rule forbidden by Missouri v. Seibert, 542 U.S. 600 (2004).    We conclude that the 
circumstances and phrasing of the pre‐warning request for cooperation would 
have constituted an interrogation under Rhode Island v. Innis, 446 U.S. 291 
(1980), if Familetti had been in custody, but that under circuit law, he was not.   
Affirmed.   
                                      JESSICA K. FENDER, Assistant United States 
                                      Attorney for the Southern District (with 
                                      Patrick Egan, Karl Metzner, on the brief), 
                                      New York, New York, for the United States 
                                      of America. 
                                       
                                      JERALD BRAININ, ESQ., Los Angeles, 
                                      California, for Defendant‐Appellant.   
 

DENNIS JACOBS, Circuit Judge: 

       Charles Familetti, a former financial executive at HSBC Holdings plc, was 
a target of an undercover investigation into child pornography and sex crimes on 
the internet.    An FBI sting operation culminated in a lawful search of the 
appellant’s apartment during which (Familetti contends) statements were elicited 
in violation of the Fifth Amendment.    Familetti challenges his conviction on 
grounds that he was in custody and that the police elicited his offer to cooperate 
in the investigation as the opening gambit in a two‐step evasion of the Miranda 
rule forbidden by Missouri v. Seibert, 542 U.S. 600 (2004) .    We conclude that the 
circumstances and phrasing of the pre‐warning request for cooperation would 
have constituted an interrogation under Rhode Island v. Innis, 446 U.S. 291 
(1980), if Familetti had been in custody, but that under Circuit law, he was not.   
Because Familetti was not in custody when the FBI conducted a pre‐warning 
interrogation, we affirm the conviction.   
        

                                 BACKGROUND 

                                         I   

      Familetti participated in chat sessions, using a pseudonym, on an online 
service called GigaTribe.    In June 2013, Special Agent Thomas Thompson 
engaged Familetti in a chat during which Familetti sent child pornography 
videos to Thompson and expressed interest in a sexual experience with a minor.   
Thompson offered to arrange an encounter with an eleven‐year‐old.    Special 
                                           
                                         2 
Agent Aaron Spivack, posing as Thompson’s online persona, met with Familetti 
in person, and they contracted for Spivack to deliver a child to Familetti’s 
corporate apartment for $500.    At the conclusion of the meeting, Familetti gave 
Spivak $100 as a down payment.    At the agreed time, Spivack arrived at the 
apartment with a task force led by Thompson, which executed a search warrant.       
 
       Familetti suffered an extreme panic attack as the agents entered, and two 
agents were needed to restrain him, push him against the wall, and temporarily 
handcuff him.    The agents placed him in a chair in his living room, brought him 
a glass of water, and waited for him to calm down.    Agent Thompson then 
explained to Familetti that he was not under arrest and was “free to leave,” but 
that the agents had a warrant to search the apartment and might take some 
things.    App’x at 74.    When Familettiʹs panic subsided, the handcuffs were 
removed; he was led into his bedroom, and advised again that he was not under 
arrest.    Thompson then told Familetti “that the reason why we’re here is related 
to child pornography” and that the “number one goal is to find those people out 
there who are raping children and making these type of videos.”    App’x at 76.   
Although the record does not reflect the precise exchange that followed, it is 
undisputed that Thompson asked for Familetti’s help with the investigation, and 
that Familetti stated that he was willing.    See App’x at 76 (A: “And then I told 
[Familetti] ... maybe he could help us provide some information in finding these 
people.”); Appellant’s Br. at 7 (stating “Familetti immediately agreed to 
cooperate”); Appellee’s Br. at 5 (stating “Familetti said that he was willing to talk 
to the agents”).     
 
       Thereupon, Thompson advised Familetti of his Miranda rights orally and 
in writing, and elicited Familettiʹs waiver.    In the ensuing interview, Familetti 
confessed to using an online account to trade child pornography, storing child 
pornography on an SD card hidden in his apartment, and making a $100 down 
payment for sex with a minor. 
  

                                        II 

      The defense unsuccessfully moved to suppress the oral and written 
                                           
                                         3 
statements Familetti made during the search of his apartment.    Familetti argued 
that his pre‐warning statement was inadmissible as the product of a custodial 
interrogation, and that any subsequent waiver (and confession) was elicited by a 
deliberate two‐step interrogation process, and was therefore neither knowing nor 
voluntary.    See Missouri v. Seibert, 542 U.S. 600, 615 (2004).    We review the 
district court’s factual findings on the existence of a custodial interrogation for 
clear error, and its legal conclusions de novo.    United States v. Romaszko, 253 
F.3d 757, 760 (2d Cir. 2001).                       
        
                                       DISCUSSION 

       Absent a warning, the prosecution may not use a statement elicited by the 
police during a custodial interrogation.    Miranda v. Arizona, 384 U.S. 436, 
448‐50 (1966); see also United States v. Newton, 369 F.3d 659, 668 (2d Cir. 2004); 
United States ex rel. Hines v. La Vallee, 521 F.2d 1109, 1112 (2d Cir. 1975).    “By 
custodial interrogation, we mean questioning initiated by law enforcement 
officers after a person has been taken into custody….” Miranda, 384 U.S. at 444.   
A person must both be “in custody” and subject to “interrogation” for Miranda 
safeguards to apply.    See Rhode Island v. Innis, 446 U.S. 291, 300 (1980) 
(“’Interrogation,’ as conceptualized in the Miranda opinion, must reflect a 
measure of compulsion above and beyond that inherent in custody itself.”).   
        
                                          I 

      An interrogation occurs when a suspect “is subjected to either express 
questioning or its functional equivalent” and his statements are “the product of 
words or actions on the part of the police” that “were reasonably likely to elicit 
an incriminating response.”    Id. at 300‐01, 303.    Familetti contends that he was 
under interrogation in his bedroom because the agent posed a direct question 
calculated to draw an incriminating response.    The agents informed him that 
they were there to uncover activities related to child sex and pornography.   
Thompson testified that he asked Familetti if he could help the agents with their 
investigation into who was “raping children,” and that Familetti agreed to do so.   
The Government responds that no interrogation took place because asking for 
cooperation is not a manner of questioning “reasonably likely to elicit an 
incriminating response.”     
                                            
                                          4 
 
       Not all questioning of a suspect by the police amounts to interrogation.   
Some “question[s] [are] necessary to secure their own safety or the safety of the 
public.”    New York v. Quarles, 467 U.S. 649, 658‐59 (1984).    Likewise, 
“pedigree” questions that pertain to administration or a defendant’s basic 
identification information do not trigger Miranda.    See Rosa v. McCray, 396 
F.3d 210, 221 (2d Cir. 2005) (noting the “general rule that pedigree questioning 
does not fall under the strictures of Miranda”); accord United States v. Kane, 726 
F.2d 344, 349 (7th Cir. 1984) (“[A] Miranda interrogation violation does not occur 
when arresting officers question a defendant only to a limited extent for data 
required as part of the processing normally attendant to arrest and custody.”).   
And “[v]olunteered statements of any kind are not barred by the Fifth 
Amendment.”    Miranda, 384 U.S. at 478.         
 
       Along these lines, we have questioned whether a request from the police 
for cooperation or assistance can be interrogation.    In United States v. Guido, we 
rejected “the proposition that a discussion of cooperation is inherently a form of 
questioning for the purposes of Miranda.”    704 F.2d 675, 677 (2d Cir. 1983) 
(emphasis added).    In that case, the defendant was not subject to the “functional 
equivalent” of express questioning when the agents discussed the possibility of 
cooperation while they took him to the police station in a squad car.    Id. 
Engaging defendants with pre‐warning or pre‐counsel cooperation inquiries is 
by no means an uncommon technique in this Circuit.    See App’x at 76 (in 
describing his solicitation to Familetti to assist with finding the child 
pornographers, Agent Thompson responded “[t]hat’s my typical standard 
opening line”); United States v. Annucci, No. 06 Cr. 982(BSJ), 2007 WL 1310156, 
at *5 (S.D.N.Y. May 3, 2007); see also United States v. Vado, 87 F. Supp.3d 472, 
476 (S.D.N.Y. 2015). 
        
       “[A]lmost any information obtained from a suspect, however innocuous it 
appears on its face, may prove to be incriminating...”    United States ex rel 
Hines, 521 F.2d at 1112.    The Supreme Court has cautioned that the 
“interrogation environment” is not to be construed so narrowly as to defeat 
Miranda’s purpose: various “techniques of persuasion, no less than express 
questioning” can amount to interrogation.    Innis, 446 U.S. at 299 (internal 
                                           
                                         5 
citation omitted).    Interrogation therefore includes engagement short of a formal 
interview.    Just as some “safety” related inquiries will invade a defendant’s 
Fifth Amendment rights, see Orozco v. Texas, 394 U.S. 324, 325 (1969) (ruling 
inappropriate pre‐Miranda police questioning about whether the suspect owned 
a pistol and the location of the weapon), a defendant’s undertaking that he will 
help or cooperate in an investigation (or not) can sometimes implicate the 
defendant in the crime or in that criminal universe.    The cooperation inquiry 
can also result in more significant incriminating consequences as the first step of 
“[t]he technique of interrogating in successive, unwarned and warned phases.”   
Missouri v. Seibert, 542 U.S. at 609.    “[I]nterrogation practices” such as the one 
at issue in this case may “disable an individual from making a free and rational 
choice about speaking,” negating the constitutional force of subsequent Miranda 
warnings.    Id. at 611 (quoting Miranda, 384 U.S. at 464‐65).    Thus the 
cooperation inquiry can become a tool to evade substantive Fifth Amendment 
protections.   
 
       The first principle is that “not ... all statements obtained by the police after 
a person has been taken into custody are to be considered the product 
of interrogation.”    Innis, 446 U.S. at 299‐300.    In Innis, the defendant 
volunteered a damaging statement after overhearing a conversation between two 
police officers.    Id. at 302‐03.    But courts have been cautious about extending 
Innis to additional forms of pre‐warning conduct in which the police pose direct 
questions.    See United States v. Jackson, 544 F.3d 351, 358‐60 & n.4 (1st Cir. 2008) 
(distinguishing Innis from questioning suspect about his “involvement in” a 
stolen firearm complaint); United States v. Edwards, 885 F.2d 377, 385‐86 (7th 
Cir. 1989) (declining to establish “any general rule that questioning defendants 
about their employment always falls outside the reach of Miranda”); United 
States v. Hunter, 708 F.3d 938, 947‐48 (7th Cir. 2013) (holding that when detective 
asked suspect what he would like to tell his parents on the phone after a shooting 
incident “reasonably likely to elicit an incriminating response”).    A blanket rule 
allowing the police to solicit cooperation prior to Miranda warnings is not 
inferable from Innis; nor, for that matter, is it dictated by Guido.     
               
       Guido does not foreclose the conclusion that a solicitation to cooperate or 
assist can be inculpatory.    The Guido opinion emphasized facts mitigating the 
                                             
                                           6 
likelihood that the defendant would offer an incriminating response.1    Cf. 
Jackson, 544 F.3d at 359‐60 (citing an officer’s invitation to cooperate as evidence 
of interrogation).    Guido rejected the idea that an agreement to cooperate is 
“inherently” incriminating under Innis; the negative pregnant is that asking a 
suspect to assist or cooperate can sometimes be incriminating, depending on 
circumstances.    Soliciting cooperation from potential suspects of course has an 
essential role in criminal investigations; moreover, “a confession is not 
involuntary merely because the suspect was promised leniency if he cooperated 
with law enforcement officials,” United States v. Bye, 919 F.2d 6, 9 (2d Cir. 1990) 
(internal quotation marks and citation omitted).    At the same time, a request to 
“help” or “cooperate” in an investigation may be treated as interrogation for the 
purposes of Miranda if: there is no concern about officer or public safety; the 
officers have volunteered the specific criminal behavior at issue; the officers have 
given the defendant good reason to believe that he is suspected of participating 
in or having special knowledge of criminal conduct; and an undertaking to help 
or cooperate necessarily bespeaks criminal involvement.2    Fifth Amendment 
concerns are especially lively when the behavior alleged is highly antisocial or 
idiosyncratic, such as (as here) the molestation of minors and the sharing of child 
pornography.    A suspect’s agreement to cooperate is incriminating if by that 
agreement he has placed himself in that world.   
        
       Here, the government has stressed Guido to its breaking point.    After 
invading Familetti’s apartment to serve a search warrant, the agents informed 
him that they were looking for perpetrators of child pornography, and asked him 

1
 Although the agents suggested the defendant could cooperate with law 
enforcement, they “also told him that he should discuss the possibility [of 
cooperation] with his attorney, and indicated that [he] would not be questioned 
about the case at that time.”    Guido, 704 F.2d at 677.
2When evaluating whether questioning constitutes interrogation, attention is 

properly paid to “the perceptions of the suspect” in the questions and answers, 
“rather than the intent of the police.”    Innis, 446 U.S. at 301; see also United 
States v. Zahrey, 963 F. Supp. 1273, 1281 (E.D.N.Y. 1997).    Whether the police 
intend to elicit incriminating information is of no moment so long as they should 
have known that their actions were likely to do so.             
                                           
                                         7 
for information.    They left no doubt that Familetti was suspected of criminal 
involvement, and his response would more than likely confirm as much.    We 
are therefore persuaded that the FBI agents’ affirmative request for Familetti to 
help them investigate child pornography constituted interrogation. 
                                         II 

       The question remains whether Familetti was in custody at the moment he 
was asked about cooperation.    While the disputed facts present a close case, the 
testimony credited by the district court establishes that Familetti was not in 
custody during any pre‐Miranda interrogation.    See United States v. Badmus, 
325 F.3d 133, 139 (2d Cir. 2003).     
        
       “The ‘ultimate inquiry’ for determining Miranda custody ... is that 
articulated by the Supreme Court in California v. Beheler [463 U.S. 1121, 1125 
(1983) (per curiam)]:    whether there is a formal arrest or restraint on freedom of 
movement of the degree associated with a formal arrest.”    United States v. 
Newton, 369 F.3d 659, 670 (2d Cir. 2004) (internal citations and quotation marks 
omitted).    As a formal matter, Familetti had not been placed under arrest when 
he made the pre‐Miranda statements at issue.    In evaluating whether the degree 
of a restraint is custodial, we look to whether “a reasonable person in the 
suspect’s shoes would not have felt free to leave under the circumstances.”   
United States v. Ali, 86 F.3d 275, 276 (2d Cir. 1996) (internal quotation marks and 
citation omitted); see Georgison v. Donelli, 588 F.3d 145, 156 (2d Cir. 2009) 
(emphasis in original) (evaluating the totality of the circumstances to determine 
whether “a reasonable person would have thought he was free to leave the police 
encounter...”).    “In the absence of actual arrest, an interrogation is not ‘custodial’ 
unless the authorities affirmatively convey the message that the defendant is not 
free to leave,” United States v. Mitchell, 966 F.2d 92, 98 (2d Cir. 1992), or that he 
is “completely at the mercy of the police.”    Newton, 369 F.3d at 675 (internal 
quotation marks and citation omitted). 
        
       Circumstances identified as indicative cut against finding a restraint 
comparable to formal arrest in this case.     
        
       Familetti was in his own home at the time of initial interrogation.   
                                             
                                           8 
“[A]bsent an arrest, interrogation in the familiar surroundings of one’s own 
home is generally not deemed custodial.”    Newton, 369 F.3d at 675; see also 
Mitchell, 966 F.2d at 99; United States v. Rakowski, 714 F. Supp. 1324, 1334 (D. 
Vt. 1987) (“Lower courts ... almost universally hold that questioning in a 
suspect’s home is not custodial ...”).     
        
       The officers advised Familetti several times that he was not under arrest 
and was free to leave.    Such advice, while not dispositive, is probative in 
“assessing the extent to which a reasonable person would understand any 
restraints on his freedom.”    Newton, 369 F.3d at 676; see, e.g., United States v. 
Palase, No. 11‐CR‐413 (SLT), 2014 WL 6802560, at *6 (E.D.N.Y. Dec. 2, 2014); 
United States v. Bershchansky, 958 F. Supp. 2d 354, 382–83 (E.D.N.Y. 
2013), affʹd, 788 F.3d 102 (2d Cir. 2015) (“[T]he court finds that the government 
agents informed defendant he was not under arrest and was free to leave at the 
time of the search, factors establishing that defendant could not reasonably 
understand that he was in custody.”).    There is no evidence that Familetti ever 
asked or tried to leave the interview.    See United States v. Faux, 828 F.3d 130, 139 
(2d Cir. 2016) (noting the suspect “did not seek to end the encounter, or to leave 
the house” during questioning); United States v. Lifshitz, No. 03 CR. 572(LAP), 
2004 WL 2072468, at *7 (S.D.N.Y. Sept. 15, 2004).   
        
       Familetti argues that he lacked any real option to leave, the agents’ 
assurances notwithstanding.    He points primarily to Agent Thompson’s 
testimony; when asked what would have happened if Familetti tried to leave, 
Thompson said he would have had to “consider his options.”    Appellant’s Br. at 
17 (quoting App’x at 126).    But the inquiry into custodial status is objective, and 
does not turn on “the subjective views harbored by ... the interrogating officers.”   
Stansburg v. California, 511 U.S. 318, 323 (1994); see Mitchell, 966 F.2d at 98 
(custody status determined by the “presence or absence of affirmative indications 
that the defendant was not free to leave”).         
        
       Nor does the evidence indicate that Familetti was so severely intimidated 
or coerced while he conversed with the agents in his bedroom that a reasonable 
person in his position “would feel that he was completely at the mercy of the 
police.”    Newton, 369 F.3d at 675 (internal citation and quotation marks omitted); 
                                            
                                          9 
United States v. Pollaro, 733 F. Supp. 2d 364, 370‐371 (E.D.N.Y. 2010).    The agents 
restrained Familetti when he was in the grip of his initial panic; but under such 
conditions “a certain level of restraint is acceptable in the course of a reasonable 
investigative detention.”    United States v. Nguyen, No. 2:05CR130‐3, 2006 WL 
2260104, at *8 (D. Vt. Aug. 7, 2006) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)); see 
also United States v. Cota, 953 F.2d 753, 758‐59 (2d Cir. 1992) (concluding that the 
defendant was not in custody where the “initial use of guns and handcuffs [were] 
necessitated by the officer’s safety, but the handcuffs were removed as soon as ... 
the perceived safety threat abated”).    “Handcuffs are generally recognized as a 
hallmark of a formal arrest,” and it may be that for several minutes in the living 
room Familetti was in custody.    Newton, 369 F.3d at 676; see also Dunaway v. 
New York, 442 U.S. 200, 215 & n. 17 (1979).    But even Familetti concedes that the 
handcuffs came off before Agent Thomson began interrogating him in the 
bedroom.    His initial restraints cannot establish a state of custody for the 
duration of his interactions with the police.    See Bershchansky, 958 F. Supp. 2d at 
383 (“Even the use of handcuffs prior to an interrogation, however, does not 
automatically render the interrogation custodial.”); see also Cota, 953 F.2d at 
758‐59.   
        
       Familetti responds that nine agents swarming his apartment was so 
inherently intimidating that no one would reasonably believe he was free to 
leave.    However, the presence of the agents in Familetti’s dwelling to execute the 
search warrant does not render Thompson’s questioning custodial.    See Faux, 
828 F.3d at 137 (holding that “absent other hallmarks of custody,” a “reasonable 
person would understand that being accompanied in one’s home by agents who 
are legally present to execute a search warrant is a sensible precaution”); cf. 
Newton, 369 F.3d at 675 (The presence of numerous officers “would not, by itself, 
have led a reasonable person in [defendant’s] shoes to conclude that he was in 
custody.”).     
        
       Faux is analogous.    Approximately ten to fifteen agents executed a search 
warrant at the defendant’s home while she was being questioned for hours at her 
dining table.    Faux, 828 F.3d at 132‐34.    We held that Faux was not in custody 
while agents “swarmed about her home” because she was never told she was not 
free to leave, the tone of the questioning was conversational, and no weapons 
                                            
                                          10 
were displayed.    Id. at 138‐39.    Similarly, after Familetti subsided from his initial 
distress, the agents engaged him in a tone that was (as the district court found) 
non‐confrontational.    Familetti was not restrained when the two agents sat with 
him in his bedroom to discuss cooperation; the agents’ weapons were never 
drawn; and the pre‐Miranda interview lasted at most several minutes.    See, e.g., 
Vado, 87 F. Supp. 3d at 479 (concluding the suspect was not in custody where the 
interview lasted “no more than 40 minutes, [he] was not restrained, and the 
agents’ weapons were not drawn”); Faux, 828 F.3d at 138‐39 (ruling “the 
circumstances of Faux’s interrogation militate against a finding of custody” over a 
two hour interview).     
        
       Familetti was thus not under custodial interrogation at any time before he 
received his Miranda warnings.   
        
                                            III 

       Because Familetti was not subject to a pre‐warning custodial interrogation, 
we do not reach his corollary argument regarding a deliberate two‐step 
interrogation.    See Missouri v. Seibert, 542 U.S. at 612 (finding post‐Miranda 
confessions can be involuntary specifically in circumstances where law 
enforcement elicited a “first, unwarned and inadmissible segment” of 
incriminating evidence).     
        
                                   CONCLUSION 

       For the foregoing reasons, we hereby AFFIRM the judgment of the district 
court.   




                                             
                                           11